Judgment unanimously reversed on the law and judgment granted, in accordance with the following memorandum: We convert this habeas corpus proceeding to an action for declaratory judgment (CPLR 103 [c]) and declare that respondent’s rescission of petitioner’s parole was invalid because the rules contained in respondent’s "Parole Rescission Hearing-Policy and Procedure” manual were not filed with the Secretary of State at the time petitioner’s parole rescission hearing was held (see, Matter of Abbott v Kelly, 145 AD2d 921). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J. — habeas corpus.) Present — Callahan, J. P., Denman, Green, Pine and Balio, JJ.